Title: To Benjamin Franklin from Bethia Alexander, 29 June 1783
From: Alexander, Bethia
To: Franklin, Benjamin


          
            St. Germain ce 29 Juin [1783]
          
          Je suis chargée d’une invitation pour vous mon cher Docteur, qu’il
            faudroit bien que vous acceptiez. Madame la Comtesse de la Mark a été desolée de ne vous avoir pas vu avant
            hier, pour se dedommager elle veut absolument que vous veniez passer une Journée chez
            elle ici et pour eviter un refus elle vous donne a choisir tous les Jours du mois
            prochain Jusqu’au vingt et un— Vous n’aurez point d’escaliers a monter comme vous savez,
            et vous n’y trouverez que Madame de la Mark et nous— Fixé bien vite le Jour Je vous
            prie, et mandez le moi. Mes complimens au petit cousin—qui est prié aussi dites lui que
            demain Je commence ses Noix— Adieu mon cher Docteur Je vous embrasse mille fois, et Je
            vous promets pour le Jour que vous viendrez un baiser longue d’une aune— Votre
          
            B: Alexander
          
         
          Addressed: A Son Excellence / Son
            Excellence Monsieur Franklin / Embassadeur des Etats unis de L’amerique / a / Passy
          Notation: Alexander 29 Juin
        